DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 and 04/27/2021 has been entered.

Status of Claims
3.	Claims 1-15 and 17-22 are pending in this application.  
	Claims 1, 4, 8, 10, 13 and 20 are currently amended.

Claim 16 was previously canceled.

Claim Objections
4.       In view of Applicant’s argument [Remarks] and amendments filed 03/26/2021, claim objection(s) with respect to claims 1 and 20 have been fully considered and the objection is withdrawn.

Response to Arguments
5.         Regarding Applicant’s Argument (page 10, line 12 – page 13, line 2):


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1, 3, 8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 7,317,836) in view of Dreessen (US 2018/0357472), and further in view of Stubler et al. (US 2016/0050363).

Regarding Claim 1:
Fujimura discloses a method for pose estimation in a device (‘Methods and systems for estimating a pose of a subject’ Abstract), the method comprising: 
digitally capturing an image (‘camera 110 captures an image of the subject including depth information’ Col. 3, lines 32-33); 
estimating poses of an object included in the digitally captured image (Fig. 2 ‘pose estimation module 120 uses component point analysis to determine a pose of the subject in each of the image frames’ Col. 3, lines 38-46); 
obtaining skeleton information of the object based on the estimating of the poses of the object (Fig. 2 ‘Skeletal generation module 220 can generate a skeletal structure for the subject from joint positions’; ‘Estimator module 230 can determine a pose of the subject based on the skeletal structure’ Col. 3, line 66 – Col. 4, line 17).

Fujimura discloses that critical points can be identified by scanning along axes to reveal local minimums and maximums (Fujimura: Fig. 4 flowchart step 430), however Fujimura does not expressly disclose align the skeletal information with a predetermined axis by processing the skeleton information of the object.
(Dreessen: Fig. 2 “In one embodiment, information may be entered (17) for the subject that may include data such as height, weight, and gender. A skeletal model is superimposed with the photo/video image(s) (18). The skeletal model could be a generic model or a specific model selected by the user or configured by automated processing of image data to provide a better initial fit for the subject. Using tools such as touch screen, mouse click, or keyboard keys or automated techniques, the skeletal model is sized, rotated, and/or bones (and/or joints) moved to align with the image (19)…Lastly, using geometry to estimate the camera positioning from data in images (e.g., body segments, lines on court, etc.) and location of the overlaid skeletal data, the dimensioned skeletal model is created for the subject by combining data from available images and correcting using conflict resolution techniques (21). A variety of markerless motion capture techniques (56) or other pixel level analysis may be used to partially or fully automate the above process. A similar process could be used for a body model (e.g., body outline, body model including muscles, or other depicts of the body) instead of a skeletal model. Skeletal or body measurement data can be further refined through comparison with data obtained during motion modeling or developed directly during motion modeling.” [0057-0058]).
Fujimura in view of Dreessen are combinable because they are from the same field of endeavor of image processing; e.g. both describe methods of analyzing the motion of a subject by gathering skeletal information and performing analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the skeletal information with a predetermined axis by processing the skeleton information of the object.  The suggestion/motivation for doing so is to help users improve their mechanics and performance in sports, dance, orthopedics/medical as disclosed by Dreessen in the background of invention.  Dreessen further discloses an example wherein golfers can view their own swing and compare to professionals to see how theirs varies and save money by not having to pay for as many golf lessons.  Therefore, it would have been obvious to combine Fujimura with Dreessen to obtain the invention as specified.

	The proposed combination of Fujimura in view of Dreessen do not expressly disclose adjusting a pose of the object.
	Stubler discloses adjusting a pose of the object (Stubler: “Facial image processing techniques are used to provide automatic detection of the face and facial feature points. They provide automatic zoom, automatic in-plane rotation, automatic crop, and the analysis of several attributes to determine; the pose of the head, the countenance of the eyes and mouth, the illumination of the subject, the appearance of the background environment, and the photographic quality of the image, in order to assist an operator in determining if a picture meets all jurisdictional requirements. In some instances, problems such as minor head misalignment are automatically corrected the image to bring the image into compliance.” [0003]).
Fujimura, Dreessen & Stubler are combinable because they come from the same field of endeavor of image processing; e.g. all disclose methods of determining the pose/orientation of an object in a photo.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose adjusting a pose of the object.  The suggestion/motivation for doing so is to generate a photo that is compliant in a given jurisdiction such as a passport photo as disclosed by Stubler in the background of invention.  Therefore, it would have been obvious to combine Fujimura, Dreessen & Stubler to obtain the invention as specified in claim 1.

Regarding Claim 3:
The proposed combination of Fujimura, Dreessen & Stubler further discloses the method of claim 1, wherein the estimating of the poses of the object comprises: 
extracting features from the digitally captured image (Fujimura: Fig. 3 flowchart step 310 ‘receive an image including depth information associated with the object’); 
(Fujimura: Fig. 3 flowchart step 320 ‘identify critical points from local minimums and local maximums (Fig. 4)’); and 
constructing the skeleton information of the object based on the key point information (Fujimura: Fig. 3 flowchart step 330 ‘determine a pose of the subject based on a skeletal structure (Fig. 5)’).

Regarding Claim 8:
The proposed combination of Fujimura, Dreessen & Stubler further discloses the method of claim 1, further comprising processing the skeleton information of the object for detecting poses of the object by detecting the poses of the object based on a positional relation between bone nodes included in the skeleton information (Fujimura: ‘Skeletal generation module 220 can generate a skeletal structure for the subject from joint positions. In one embodiment, skeletal generation module 220 forms joint positions by connecting critical points within the subject area. Skeletal generation module 220 can implement a set of rules during the process of finding joint positions and the skeletal structure. For example, one rule can require that joint positions remain within the subject area. Another rule can require that joint positions span across the center of a local portion of the subject area. Still another rule can require that a logical human configuration is maintained. These rules are discussed in more detail below. Estimator module 230 can determine a pose of the subject based on the skeletal structure. In one embodiment, estimator module 230 can use posture criteria to calculate a probability that the skeletal structure matches a pose. Estimator module 230 can be preloaded with a library of poses, and library of associated skeletal structures as shown in FIG. 9.’ Col. 3, line 66 – Col. 4 line 17).

Regarding Claim 20:
Fujumura discloses an apparatus for estimating a pose of an object (‘Methods and systems for estimating a pose of a subject’ Abstract), the apparatus comprising: 
(‘camera 110 captures an image of the subject including depth information’ Col. 3, lines 32-33); and 
a processor (Fig. 1 ‘processor 140’) configured to: 
estimate poses of an object included in the captured image (Fig. 2 ‘pose estimation module 120 uses component point analysis to determine a pose of the subject in each of the image frames’ Col. 3, lines 38-46), 
obtain skeleton information of the object based on the estimating of the poses of the object  (Fig. 2 ‘Skeletal generation module 220 can generate a skeletal structure for the subject from joint positions’; ‘Estimator module 230 can determine a pose of the subject based on the skeletal structure’ Col. 3, line 66 – Col. 4, line 17).

Fujimura discloses that critical points can be identified by scanning along axes to reveal local minimums and maximums (Fujimura: Fig. 4 flowchart step 430), however Fujimura does not expressly disclose align the skeleton information with a predetermined axis by processing the skeleton information of the object.
Dreessen discloses wherein the detecting the poses of the object comprises adjusting the pose of the object to align the skeletal information with a predetermined axis by processing the skeleton information of the object (Dreessen: Fig. 2 “In one embodiment, information may be entered (17) for the subject that may include data such as height, weight, and gender. A skeletal model is superimposed with the photo/video image(s) (18). The skeletal model could be a generic model or a specific model selected by the user or configured by automated processing of image data to provide a better initial fit for the subject. Using tools such as touch screen, mouse click, or keyboard keys or automated techniques, the skeletal model is sized, rotated, and/or bones (and/or joints) moved to align with the image (19)…Lastly, using geometry to estimate the camera positioning from data in images (e.g., body segments, lines on court, etc.) and location of the overlaid skeletal data, the dimensioned skeletal model is created for the subject by combining data from available images and correcting using conflict resolution techniques (21). A variety of markerless motion capture techniques .
Fujimura in view of Dreessen are combinable because they are from the same field of endeavor of image processing; e.g. both describe methods of analyzing the motion of a subject by gathering skeletal information and performing analysis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose align the skeleton information with a predetermined axis by processing the skeleton information of the object.  The suggestion/motivation for doing so is to help users improve their mechanics and performance in sports, dance, orthopedics/medical as disclosed by Dreessen in the background of invention.  Dreessen further discloses an example wherein golfers can view their own swing and compare to professionals to see how theirs varies and save money by not having to pay for as many golf lessons.  Therefore, it would have been obvious to combine Fujimura with Dreessen to obtain the invention as specified.

The proposed combination of Fujimura in view of Dreessen do not expressly disclose adjusting a pose of the object.
	Stubler discloses adjusting a pose of the object (Stubler: “Facial image processing techniques are used to provide automatic detection of the face and facial feature points. They provide automatic zoom, automatic in-plane rotation, automatic crop, and the analysis of several attributes to determine; the pose of the head, the countenance of the eyes and mouth, the illumination of the subject, the appearance of the background environment, and the photographic quality of the image, in order to assist an operator in determining if a picture In some instances, problems such as minor head misalignment are automatically corrected the image to bring the image into compliance.” [0003]).
Fujimura, Dreessen & Stubler are combinable because they come from the same field of endeavor of image processing; e.g. all disclose methods of determining the pose/orientation of an object in a photo.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose adjusting a pose of the object.  The suggestion/motivation for doing so is to generate a photo that is compliant in a given jurisdiction such as a passport photo as disclosed by Stubler in the background of invention.  Therefore, it would have been obvious to combine Fujimura, Dreessen & Stubler to obtain the invention as specified in claim 20.

Regarding Claim 21: 
The proposed combination of Fujimura, Dreessen & Stubler further discloses the method of claim 1, wherein adjusting the pose of the object comprises: 
generating a 3D model of the object based on the skeletal information (Dreessen: Fig. 2  ‘Markerless motion capture software for 3D model generation (56) is used to develop a 3D model of the motion.’ [0056]); 
adjusting the 3D model to align the skeletal information with a predetermined axis (Dreessen: Fig. 2  ‘Using tools such as touch screen, mouse click, or keyboard keys or automated techniques, the skeletal model is sized, rotated, and/or bones (and/or joints) moved to align with the image (19).’ [0058]); and 
mapping the adjusted 3D model to a corresponding region in the digitally captured image (Dreessen: “In one embodiment, skeletal segments are mapped to pixel data for key points including joint position (e.g., spine bones to pixels associated with number on jersey, feet to pixels associated with pixel data on shoes, knee to pixel data on outline of knee, etc.) and rotation, such that the skeletal model follows the motion automatically.” [0069]; Fig. 5” Manual or automated methods are used to superimpose and synchronize the .
Fujimura, Dreessen & Stubler are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of determining the pose/orientation of an object in an image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generating a 3D model of the object based on the skeletal information; adjusting the 3D model to align the skeletal information with a predetermined axis; and mapping the adjusted 3D model to a corresponding region in the digitally captured image.  The suggestion/motivation for doing so is to allow users to develop 3D body and skeletal models customized to an individual by superimposing a skeletal or body model with available photos and/or videos. It allows for adjusting with simple manual techniques to make the skeletal model fit the individual as disclosed by Dreessen in the background of invention.  Therefore, it would have been obvious to combine Fujimura, Dreessen & Stubler to obtain the invention as specified in claim 21.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura, Dreessen & Stubler as applied to claim 1 above, and further in view of Jo et al. (US 2010/0266206).

Regarding Claim 2:
The proposed combination of Fujimura, Dreessen & Stubler discloses the method of claim 1, however they do not expressly disclose wherein the capturing of the image comprises capturing the image in a preview state.
(Jo: ‘detecting and tracking a face during a preview state of a digital device such as camera, mobile phone or PC camera.’ [0004]; ‘FIG. 2, the preview state during which the state, expression, pose etc. of a subject may be observed through a screen of a digital apparatus such as camera before digital data such as photo is created with the digital apparatus.’ [0028]).
Fujimura, Dreessen, Stubler & Jo are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user from a digital image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the capturing of the image comprises capturing the image in a preview state.  The suggestion/motivation for doing so is to help the user take photographs by letting them “see his or her own image at the time of taking photographs” as disclosed by Jo in the background of invention.  Therefore, it would have been obvious to combine Fujimura, Dreessen, Stubler & Jo to obtain the invention as specified in claim 2.

12.	Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura, Dreessen & Stubler as applied to claim 1 above, and further in view of Dariush et al. (US 2009/0175540).

Regarding Claim 4:
The proposed combination of Fujimura, Dreessen & Stubler discloses the method of claim 1, however, they do not expressly disclose further comprising processing the skeleton information of the object for detecting blocking of the object by: 

Dariush discloses further comprising processing the skeleton information of the object for detecting blocking of the object by: determining, according to bone nodes corresponding to the object, at least one missing skeleton part based on the skeleton information (Dariush: Claim 1 ‘receiving an image of the human subject; detecting a plurality of detected features of the human subject on the image, the detected features comprising representations of anatomical body parts on the human subject; determining that at least one undetected feature is missing or occluded based on the detected features…’); and obtaining the at least one missing skeleton part, wherein the at least one missing skeleton part corresponds to one of bone nodes  (Dariush: Claim 1 continued ‘…augmenting the detected features with at least one predicted feature to replace the at least one undetected feature, the at least one predicted feature generated using a previous pose estimated using a posture model and a previously received image; and estimating a pose of the human subject using the posture model, the posture model estimating the pose using the detected features, the at least one predicted feature, and a plurality of kinematic constraints, the posture model using an inverse kinematic computation configured to, for each of the expected features: reduce an error between the expected feature and a corresponding one of the detected features, except that for the at least one undetected feature, instead reducing an error between the expected feature and the at least one corresponding predicted feature.’).
Fujimura, Dreessen, Stubler & Dariush are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user from a digital image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose further comprising processing the skeleton information of the object for detecting blocking of the object by: determining, according to bone nodes corresponding 
The suggestion/motivation for doing so is to resolve ambiguities when predicting human feature positions, and to estimate intermittently missing or occluded features as disclosed by Dariush in the background of invention.  Therefore, it would have been obvious to combine Fujimura, Dreessen, Stubler & Dariush to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Fujimura, Dreessen, Stubler & Dariush further discloses the method of claim 4, wherein the determining of the at least one missing skeleton part comprises determining, according to a number of bone nodes corresponding to the object, the blocking of the object (Dariush: Claim 1 ‘receiving an image of the human subject; detecting a plurality of detected features of the human subject on the image, the detected features comprising representations of anatomical body parts on the human subject; determining that at least one undetected feature is missing or occluded based on the detected features…’)
Fujimura, Dreessen, Stubler & Dariush are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user from a digital image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the determining of the at least one missing skeleton part comprises determining, according to a number of bone nodes corresponding to the object, the blocking of the object.  The suggestion/motivation for doing so is to resolve ambiguities 

Regarding Claim 13:
The proposed combination of Fujimura, Dreessen & Stubler discloses the method of claim 1, however they do not expressly disclose further comprising processing the skeleton information of the object for adjusting the content based on detected virtual object distinct from human body poses performing at least one of content replacement, content adding, content deletion and content adjustment based on the detected virtual object.
Dariush discloses further comprising processing the skeleton information of the object for adjusting the content based on detected virtual object distinct from human body poses performing at least one of content replacement (Dariush: Claim 1 continued ‘…augmenting the detected features with at least one predicted feature to replace the at least one undetected feature, the at least one predicted feature generated using a previous pose estimated using a posture model and a previously received image’; Note that the claim requires ‘at least one of’), content adding, content deletion and content adjustment based on the detected virtual object.
Fujimura, Dreessen, Stubler & Dariush are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user from a digital image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose further comprising processing the skeleton information of the object for .

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura, Dreessen, Stubler & Dariush as applied to claim 4 above, and further in view of Wu et al. (US 2015/0215528).

Regarding Claim 6:
The proposed combination of Fujimura, Dreessen, Stubler & Dariush discloses the method of claim 4, however they do not expressly disclose further comprising: outputting a blocking notification based on the detecting of the blocking.
Wu discloses further comprising: outputting a blocking notification based on the detecting of the blocking (Wu: ‘FIG. 1 shows an imaging environment that includes an image of a scene 100 including a plurality of subjects. As illustrated, some might consider a photograph of this scene to be undesirable. For example, many of the subjects, such as subject 102 and 104, are not looking at the camera. Additionally, subject 106 is not properly positioned in the scene, so much so that his head is outside the scene 100. Furthermore, several of the subjects have expressions that may not create a desirable photograph. For example, subject 108 appears to be gazing into the distance. Subject 110 may be blinking or squinting. Subject 112 and 114 are not looking at the camera. Additionally, subject 112 is partially obscuring subject 116's face.  A camera 150 is illustrated as imaging the scene. The camera 150 is also shown prompting subjects within the scene using auditory prompts 155 and 156. For Prompt 155 is directed to Fred, subject 116, whose face is partially blocked by Lynelle, subject 112. As will be discussed in more detail below, an embodiment of the camera 150 includes modules that perform facial recognition on the subjects of the scene, and then compares the recognized faces with a table or database of faces stored within the camera 150. From that table or database, the camera can determine the name of each recognized subject, and then use that information to audibly communicate with each subject.’ [0034-0035]).

Fujimura, Dreessen, Stubler, Dariush & Wu are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose outputting a blocking notification based on the detecting of the blocking.  The suggestion/motivation for doing so is to obtain a “desirable image” ask disclosed by Wu in the background of invention.   Therefore, it would have been obvious to combine Fujimura, Dreessen, Stubler, Dariush & Wu to obtain the invention as specified in claim 6.

14.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura in view of Dreessen as applied to claims 1 and 8 above and further in view of Wu et al. (US 2015/0215528).

Regarding Claim 9:
The proposed combination of Fujimura, Dreessen & Stubler discloses the method of claim 8, however they do not expressly disclose further comprising: outputting, based on the detecting of the poses of the object, a pose correction notification.
(Wu: Fig. 1 element 155 ‘Fred, Lynelle is blocking your face’ and element 156 ‘Kaleb, look at the camera and smile’).
Fujimura, Dreessen, Stubler & Wu are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user prior to taking a photograph with a camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose outputting, based on the detecting of the poses of the object, a pose correction notification.  The suggestion/motivation for doing so is to prompt the subjects to change positions as disclosed by Wu in the abstract of invention.   Therefore, it would have been obvious to combine Fujimura, Dreessen, Stubler & Wu to obtain the invention as specified in claim 9.

Regarding Claim 10:
The proposed combination of Fujimura, Dreessen & Stubler discloses the method of claim 1, however they do not expressly disclose further comprising processing the skeleton information of the object for detecting poses of the object by: detecting pose inconsistency based on the skeleton information of the object; and outputting, based on the detecting of the pose inconsistency, a pose inconsistency notification.
Wu discloses further comprising processing the skeleton information of the object for detecting poses of the object by: detecting pose inconsistency based on the skeleton information of the object (Wu: FIG. 1 shows an imaging environment that includes an image of a scene 100 including a plurality of subjects. As illustrated, some might consider a photograph of this scene to be undesirable. For ; and outputting, based on the detecting of the pose inconsistency, a pose inconsistency notification (Wu: ‘A camera 150 is illustrated as imaging the scene. The camera 150 is also shown prompting subjects within the scene using auditory prompts 155 and 156. For example, prompt 156 is directed to Kaleb, subject 104, who is currently not looking at the camera. Prompt 155 is directed to Fred, subject 116, whose face is partially blocked by Lynelle, subject 112. As will be discussed in more detail below, an embodiment of the camera 150 includes modules that perform facial recognition on the subjects of the scene, and then compares the recognized faces with a table or database of faces stored within the camera 150. From that table or database, the camera can determine the name of each recognized subject, and then use that information to audibly communicate with each subject.’ [0035]).

Fujimura, Dreessen, Stubler & Wu are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of recognizing the pose of a user prior to taking a photograph with a camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose further comprising processing the skeleton information of the object for detecting poses of the object by: detecting pose inconsistency based on the skeleton information of the object; and outputting, based on the detecting of the pose inconsistency, a pose inconsistency notification. The suggestion/motivation for doing so is to prompt the subjects to change positions in order to get a better photograph as disclosed by Wu in the abstract of invention.   Therefore, it would have been obvious to combine Fujimura, Dreessen, Stubler & Wu to obtain the invention as specified in claim 10.

Allowable Subject Matter
15.	Claims 14-15, 17-19 and 22 are allowed.
16.	Claims 7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 7:
None of the prior art cited disclose or suggest the method of claim 6, wherein the outputting of the blocking notification comprises outputting the blocking notification when the number of the at least one missing skeleton part is greater than a predetermined number.

Regarding Claim 11:
None of the prior art cited disclose or suggest the method of claim 10, wherein the object is a first object and wherein the detecting of the poses inconsistency comprises: obtaining first bone node vectors of the first object and second bone node vectors of a second object; determining a degree of a pose similarity between the first bone vector and the second bone node vector; and detecting the pose inconsistency between the first object and the second object based on the degree of the pose similarity between the first bone vector and the second bone node vector.

Regarding Claim 12:
None of the prior art cited disclose or suggest the method of claim 11, wherein the detecting of the pose inconsistency further comprises adjusting the poses of the first object to poses of the second object based on the detecting of the poses inconsistency.

Regarding Claim 14:
None of the prior art cited disclose or suggest a method for estimating a pose of an object, the method comprising: extracting, by a feature extraction neural network, features from an image containing the object; detecting, by a backend prediction neural network, key point information of the object based on the features; and constructing skeleton information of the object based on the key point information, wherein the key point information of the object comprises bone node information and bone node vector information of the object, and wherein the detecting of the key point information comprises detecting, by the backend prediction neural network, the bone node information and the bone node vector information of the object.

Regarding Claim 15:
None of the prior art cited disclose or suggest the method of claim 14, wherein a number of convolution layers included in at least one bottleneck unit in the feature extraction neural network is less than a predetermined number of second target convolution layers, a number of Batch Normalization (BN) layers in the at least one 

Regarding Claim 17:
None of the prior art cited disclose or suggest the method of claim 14, wherein a number of channels of the backend prediction neural network is less than a predetermined number of channels.

Regarding Claim 18:
None of the prior art cited disclose or suggest the method of claim 17, further comprising: obtaining the backend prediction neural network, and wherein the obtaining of the backend prediction neural network comprises: selecting at least one channel to be pruned from the channels of the backend prediction neural network based on a pixel variance of each of the channels of the backend prediction neural network; pruning the at least one channel from the channels of the backend prediction neural network; adjusting the backend prediction neural network based on the pruning; and detecting, by the adjusted backend prediction neural network, the key point information of the object.

Regarding Claim 19:
None of the prior art cited disclose or suggest the method of claim 18, wherein the obtaining of the backend prediction neural network further comprises: repeating the selecting the at least one channel, the pruning the at least one channel, the adjusting 

Regarding Claim 22:
None of the prior art cited disclose or suggest the apparatus of claim 14, wherein adjusting the pose of the object comprises: generating a 3D model of the object based on the skeletal information; adjusting the 3D model to align the skeletal information with a predetermined axis; and mapping the adjusted 3D model to a corresponding region in the digitally captured image.

Conclusion
	
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL R MCLEAN/Primary Examiner, Art Unit 2677